18-10073-mew          Doc 57      Filed 12/22/18      Entered 12/22/18 07:22:42          Main Document
                                                     Pg 1 of 6


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------X
 In Re:                                                               Chapter 11

 Kwang S Lee                                                             Case No. 18-10073-mew

                                              Debtor,
 --------------------------------------------------------------------X

                           KWANG S. LEE’S PROPOSED PLAN OF
                        REORGANIZATION, DATED DECEMBER 21, 2018

                                                  ARTICLE I
                                                  SUMMARY

        This Plan of Reorganization (“Plan”) under Chapter 11 of the Bankruptcy Code (“Code”)
 proposes to pay the creditors of Kwang S Lee (“Debtor”) from the sale of the debtor’s real
 property located at 635 W. 42nd Street, #25D, New York, NY 10036 (“Manhattan Condo”).

         This Plan provides for the sale of the debtor’s “Manhattan Condo” to pay one class of
 secured claim. This Plan also provides for the payment of administrative in full on the effective
 date, except to the extent that a holder of such claim has agreed to other treatment.

         All creditors should refer to Article III through VI of this Plan for information regarding
 the precise treatment of their claim. A disclosure statement that provides more detailed
 information regarding this Plan and the rights of creditors and equity security holders has been
 circulated with this Plan. Your rights may be affected. You should read these papers
 carefully and discuss them with your attorney, if you have one. (If you do not have an
 attorney, you may wish to consult one).

                                      ARTICLE II
                        CLASSIFICATION OF CLAIMS AND INTERESTS

         2.01     Class 1           Class 1 is reserved for claims secured only by “Manhattan Condo”.
                                    The claim of US Bank National Association C/O Shellpoint
                                    Mortgage Servicing (“Shellpoint”) to the extent allowed
                                    as a secured claim pursuant to § 506 of the Code.

         2.02     Class 2           Class 2 is reserved for claims secured only by the debtor’s
                                    principal residence at 3211 Riverdale Avenue, Bronx, NY 10463.
                                    The claim of Wells Fargo Bank, N.A. (“Wells Fargo”) to the extent
                                    allowed as a secured claim pursuant to § 506 of the Code.
18-10073-mew          Doc 57   Filed 12/22/18    Entered 12/22/18 07:22:42          Main Document
                                                Pg 2 of 6


                               ARTICLE III
                             TREATMENT OF
           ADMINISTRATIVE EXPENSE CLAIMS, AND US TRUSTEES FEES

        3.01    Unclassified Claims.

                                Under § 1123(a)(1), administrative expense claims, including
                                United States Trustee Fees, are not in classes.

        3.02    Administrative Expense Claims.

                                Each holder of an administrative expense claim allowed under
                                § 503 of the Code will be paid in full on the effective date of this
                                Plan, in cash, or upon such other terms as may be agreed upon by
                                the holder of the claim and the debtor.

        3.03    United States Trustee Fees.

                                All fees required to be paid by 28 U.S.C. § 1930(a)(6) (US Trustee
                                Fee) will accrue and be timely paid until the case is closed,
                                dismissed, or converted to another chapter of the Code. Any US
                                Trustee Fee owed on or before the effective date of this Plan will
                                be paid on the effective date.

                              ARTICLE IV
            TREATMENT OF CLAIMS, AND INTERESTS UNDER THE PLAN

        4.01    Claims and interests shall be treated as follows under this Plan:

 Class                                Impairment        Treatment
 All professionals’                   Unimpaired        The debtor’s professionals will be paid the
 Allowed Fees                                           full amount of their allowed fees on the
                                                        effective date of the Plan or on the date
                                                        when professional consents to be paid over
                                                        time.
 Class 1 –                            Impaired          Class 1 is impaired by this Plan. Class 1
 Secured claim of Shellpoint                            will be paid in full at the closing of the sale
 Mortgage Servicing                                     (sale by 3/1/2019) of the debtor’s
                                                        “Manhattan Condo” based on the amount
                                                        set forth in a pay off letter to be provided
                                                        by this claimant to the debtor good through
                                                        the date of the closing. Until the claim is
                                                        paid in full, Class 1 shall retain its lien on
                                                        the “Manhattan Condo” which it has a lien.
 Class 2 –                            Unimpaired        Class 2 is not impaired by this Plan. Class
 Secured claim of Wells Fargo                           2 has been paid on current pursuant to term
18-10073-mew   Doc 57     Filed 12/22/18    Entered 12/22/18 07:22:42       Main Document
                                           Pg 3 of 6


                                                  of the note by co-borrower. Class 2 will be
                                                  paid by the co-borrower, continuously.

                              ARTICLE V
                 ALLOWANCE AND DISALLOWANCE OF CLAIMS

      5.01   Disputed Claim.

                           A disputed claim is a claim that has not been allowed or disallowed
                           by a final non-appealable order, and as to which either: (i) a proof
                           of claim has been filed or deemed filed, and the debtor or another
                           party in interests has filed an objection; or (ii) no proof of claim
                           has been filed, and the debtor has scheduled such claim as disputed,
                           contingent, or unliquidated.

      5.02   Delay of Distribution on a Disputed Claim.

                           No distribution will be made on account of a disputed claim unless
                           such claim is allowed by a final non-appealable order.

      5.01   Settlement of Disputed Claim.

                           The debtor will have the power and authority to settle and
                           compromise a disputed claim with court approval and compliance
                           with Rule 9019 of the Federal Rules of Bankruptcy Procedure.

                           ARTICLE VI
     PROVISIONS FOR EXECUTORY CONTRACTS AND UNEXPIRED LEASE

      6.01   Assumed Executory Contracts and Unexpired Leases.

                           None

                               ARTICLE VII
                  MEANS FOR IMPLEMENTATION OF THE PLAN

      7.01   Sale of the debtor’s “Manhattan Condo”.

                           Payments and distribution under this Plan will be funded by sale of
                           the debtor’s “Manhattan Condo” which will be sold by March 01,
                           2019. The minimum sale price of the “Manhattan Condo” is
                           $1,560,000.00. The debtor retains a real estate broker with
                           approval of this Court to market the “Manhattan Condo” for sale.
                           Upon closing of the sale of the “Manhattan Condo”, Class 1 will
                           be paid in full from the proceeds from sale at the closing based on
18-10073-mew   Doc 57        Filed 12/22/18    Entered 12/22/18 07:22:42         Main Document
                                              Pg 4 of 6


                              the amount set forth in a pay off letter to be provided by this
                              claimant to the debtor good through the date of the closing.

      7.02   Transfer Taxes.

                              Pursuant to section 1146(a) of the Bankruptcy Code, the marking,
                              delivery or recording of the deed or other instrument of transfer to
                              the “Manhattan Condo” is being done in furtherance of this Plan.
                              Accordingly, all deeds, bills of sale, assignments or other
                              instrument of transfer to be executed by the debtor shall not be
                              subject to any deed, stamp, transfer or recording tax or similar
                              government assessment, and the appropriate State, Local, Federal,
                              County, and City agent shall forego the collection of any such
                              transfer taxes and accept for filing and recording any of the
                              foregoing instruments or other documents without payment of any
                              such tax or government assessment, including without limitation
                              the New York State Documentary Tax.


                                     ARTICLE VIII
                                  GENERAL PROVISIONS

      8.01   Definitions and Rules of Construction.

                              The definitions and rules of construction set forth in §§101 and
                              102 of the Code shall apply when terms defined or construed in the
                              Code are used in this Plan.

      8.02   Effective Date of Plan.

                              The Effective Date of this Plan is the first business day
                              immediately following the date in which this Plan is confirmed.
                              The debtor requests that the Court waive the ordinary fourteen (14)
                              days stay of the Conformation Order.

      8.03   Severability.

                              If any provision in this Plan is determined to be unenforceable, the
                              determination will in no way limit or affect the enforceability and
                              operative effect of any other provision of this Plan.

      8.04   Binding Effect.

                              The rights and obligations of any entity named or referred to in this
                              Plan will be binding upon, and will inure to the benefit of the
                              successors or assigns of such entity.
18-10073-mew   Doc 57     Filed 12/22/18    Entered 12/22/18 07:22:42         Main Document
                                           Pg 5 of 6



      8.05   Captions.

                            The headings contained in this Plan are for convenience of
                            reference only and do not affect the meaning or interpretation of
                            this Plan.

      8.06   Controlling Effect.

                            Unless a rule of Law or procedure is supplied by Federal Law
                            (including the Code or the Federal Rules of Bankruptcy Procedure),
                            the Law of the State of New York govern this Plan and any
                            agreements, documents, and instruments executed in connection
                            with this Plan, except as otherwise provided in this Plan.

      8.07   Corporate Governance.

                            Non applicable.

      8.08   Pre-Confirmation Modification.

                            On notice to and opportunity to be heard by the US Trustee, and
                            creditors, the Plan may be altered, amended or modified by the
                            debtor prior to the Confirmation date as provided in §1127 of the
                            Bankruptcy Code.

      8.09   Post-Confirmation Immaterial Modification.

                            After the Confirmation date and prior to substantial consummation
                            of the Plan, the Post-Confirmation debtor may, under §1127 (b) of
                            the Bankruptcy Code, institute proceedings in the Bankruptcy
                            Court to remedy any defect or omission or reconcile any
                            inconsistencies in the Plan, the Disclosure Statement, or the
                            Confirmation Order, and such matters as may be necessary to carry
                            out the purposes and effects of the Plan and such proceedings do
                            not materially adversely affect the treatment of holders of the
                            claims under the Plan; provided however, that prior notice of such
                            proceedings shall be served in accordance with the Bankruptcy
                            Rules or order of the Bankruptcy Court.


                                       ARTICLE IX
                                       DISCHARGE
18-10073-mew      Doc 57    Filed 12/22/18    Entered 12/22/18 07:22:42        Main Document
                                             Pg 6 of 6


        9.01   Unless after notice and a hearing the Court orders otherwise for cause,
               confirmation of the Plan does not discharge any debt provided for in the Plan until
               the Court grants a discharge on completion of all payments under the Plan.



 Respectfully submitted,


                                     By; /S/ Kwang S. Lee
                                             Kwang S. Lee
                                             The debtor and plan proponent


                                     By: /S/ Dong Sung Kim
                                             Attorneys for the debtor and plan proponent
                                             The Law Firm of Kim Choi & Kim, P.C.
                                             The debtor and plan proponent
                                             154-05 Northern Blvd. #301
                                             Flushing, NY 11354
                                             Dong Sung Kim, Esq.
